1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   SOHELIA GOORAN,                              )   Case No. CV 18-1577 FMO (AGRx)
                                                  )
12                        Plaintiff,              )
                                                  )   ORDER DISMISSING ACTION WITH
13                 v.                             )   PREJUDICE
                                                  )
14   THE HOME DEPOT, INC., et al.,                )
                                                  )
15                        Defendants.             )
                                                  )
16
            The Court has received plaintiff’s Notice of Dismissal with Prejudice (Dkt. 64, “Notice”) filed
17
     on October 5, 2018. The Notice is made pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)
18
     and seeks to dismiss the action and remaining claims. (See id. at 1). Because some of the
19
     defendants have filed an answer to plaintiff’s Complaint (Dkt. 1), (see Dkt. 31, Defendant Equifax
20
     Information Services, LLC’s Answer and Defenses to Plaintiff’s Complaint; Dkt. 34, Experian
21
     Information Solutions, Inc.’s Answer to Plaintiff’s Complaint []; Dkt. 43, Defendant Trans Union
22
     LLC’s Answer and Defenses to Plaintiff’s Complaint), the court will construe plaintiff’s Notice as
23
     a Motion to Dismiss the Complaint (“Motion”) pursuant to Federal Rule of Civil Procedure 41(a)(2).
24
            Once an answer has been filed, a plaintiff may not dismiss her complaint without an order
25
     and upon such terms and conditions as the court deems proper. Fed. R. Civ. P. 41(a)(2).
26
     Although some defendants filed an answer to plaintiff’s Complaint, that is, under the circumstances
27
     here, an insufficient basis to deny plaintiff’s request for dismissal. See Hamilton v. Firestone Tire
28
1    & Rubber Co., Inc., 679 F.2d 143, 146 (9th Cir. 1982) (“The very purpose of Rule 41(a)(2) is to

2    allow a District Court, in its discretion, to dismiss an action . . . even after responsive pleadings

3    have been filed by the defendant”). Many of the defendants have not been actively litigating this

4    case for any meaningful length of time. Indeed, the court originally dismissed the action without

5    prejudice pursuant to a notice of settlement about one month after the first answer was filed, (see

6    Dkt. 53, Court’s Order of May 8, 2018), and plaintiff’s Notice was filed just three days after the

7    court granted her Motion to Reopen the Case (Dkt. 62). (See Dkt. 63, Court’s Order of October

8    2, 2018; Dkt. 64, Notice). Under the circumstances, particularly given that defendants do not

9    oppose plaintiff’s Motion, see Southwell v. Mortgage Inv’rs Corp. of Ohio, Inc., 2014 WL

10   12102181, *1 (W.D. Wash. 2014); (Dkt. 64, Motion at 1), the court is persuaded that defendants

11   will not suffer any prejudice by the dismissal of the Complaint with prejudice. See Waller v. Fin.

12   Corp. of Am., 828 F.2d 579, 583 (9th Cir. 1987) (“[A] district court should grant a motion for

13   voluntary dismissal unless a defendant can show that it will suffer some plain legal prejudice as

14   a result.”); Werdebaugh v. Blue Diamond Growers, 2015 WL 581386, *3 (N.D. Cal. 2015) (“[A]s

15   Defendant is unable to show it will suffer plain legal prejudice as a result of Plaintiff's voluntary

16   dismissal with prejudice, the Court grants Plaintiff's motion.”).

17          Based on the foregoing, IT IS ORDERED THAT:

18          1. Plaintiff’s Notice of Dismissal With Prejudice (Document No. 64) shall be construed

19   as plaintiff’s Motion to Dismiss the Complaint pursuant to Federal Rule of Civil Procedure 41(a)(2).

20   Plaintiff’s Motion is granted.

21          2. All dates and deadlines in this matter are vacated.

22          3. Judgment shall be entered dismissing the action with prejudice.

23   Dated this 15th day of October, 2018.

24                                                                          /s/
                                                                    Fernando M. Olguin
25                                                             United States District Judge

26

27

28

                                                      2
